Citation Nr: 0517475	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for residuals of 
fracture of the right first metacarpal (right thumb).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1948 to August 
1952.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Rational Office 
(RO).


FINDING OF FACT

The veteran has limited motion of the right thumb without 
ankylosis, with flexion to within 10 mm of the index, long, 
and ring fingers, and to within 5 mm of the small finger, but 
with pain, muscle atrophy of disuse, and weakened grip 
resulting in significant limitation of function of his right 
hand.


CONCLUSION OF LAW

The schedular criteria for 20 percent disability rating for 
residuals of a fracture of the right metacarpal have been met 
from the effective date of service connection to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.68, (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO effectively considered a staged rating even if it did 
not explicitly articulate so in the rating decisions under 
review, in that the RO made initial and subsequent rating 
decisions based on the evidence of record when initially 
rating the disability and then based upon additional evidence 
when received.  Under the facts of this case, discussed 
below, there is no change in the severity of a disability 
under consideration that would require that any higher rating 
be effective for less than the entire period under review.  
Thus, there can be no prejudice to the appellant for the 
Board to now consider the appropriate rating.

The veteran sustained a fracture of the right first 
metacarpal (thumb) in service.  He applied for VA disability 
compensation in August 2001.  The medical evidence of the 
function of his thumb is sparse.  On private orthopedic 
examination of his left shoulder in December 1993, the 
orthopedist noted the old fracture at the base of the right 
thumb and that it was then asymptomatic.  VA outpatient 
records of June to December 2001 include one reference to one 
of his thumbs when a review of neurologic function noted 
normal "finger thumb" (without stating which hand was 
tested) apparently meaning that motor control was sufficient 
to let the veteran touch his thumb to his fingertips.  
Without identification of which thumb was tested, this is not 
valid evidence in this case.

The only other available information about the veteran's 
right thumb is the history he reported to VA compensation 
examiners in March 2002 and in June 2004.  He told them about 
sustaining the fracture in service, his employment history, 
and that the mild pain and limitations that the fracture 
caused for many years had increased in the past four or five 
years to the point where he had constant and considerable 
pain and loss of effective grip because of diminished 
strength and endurance.  He described the limitations in 
terms of impairment in holding a cup or pen.  Apparently 
neither examiner reviewed the veteran's claims file in 
conjunction with the examination, notwithstanding the Board's 
October 2003 remand instruction to have an examiner review 
the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (veteran has right to VA performance of Board's remand 
instructions).  The veteran's representative asserts that the 
examinations without review of the claims file were 
inadequate for rating the disability because the examiner was 
not informed and hence not able to consider current findings 
in relation to the history of the disability, as required by 
regulation.  See 38 C.F.R. § 4.1 (2004).

The Board must distinguish the facts in this case from those 
in Stegall.  In Stegall, VA failed to examine the veteran, 
which was a material breach of the remand instruction in that 
case.  Here, VA did examine the veteran; consequently, there 
was substantial compliance.  The pertinent regulation 
mandates that "in the examination . . . that each disability 
be viewed in relation to its history."  38 C.F.R. § 4.1 
(2004).  Although review of the claims file can be an 
effective way to view the history of a disability, the 
utility of reviewing the claims file is related to the amount 
and detail of historical information in the claims file.  
Surely, a credible, well reported history from the veteran 
can serve as well if the history is not complex and the 
medical evidence the examiner could have reviewed is as 
sparse as in this claims file.  The Board is persuaded by 
comparison of the history the veteran gave each VA examiner 
to the information in the claims file that the veteran gave 
each examiner an accurate history of the functional effects 
of his right thumb disability, and did so in better detail 
than either could have obtained from the claims file.  Both 
examiners were well informed.

The regulation mandates that the examiner view the disability 
in relation to its history.  The regulation does not mandate 
review of the claims file as the only acceptable source of 
that history.  38 C.F.R. § 4.1 (2004).  In this case, it did 
not prejudice the veteran that the examiner viewed his 
disability in relation to the history the veteran adequately 
reported.  Moreover, in light of the satisfactory history the 
veteran provided, the failure to execute the remand 
instruction was de minimus and not the violation of the 
veteran's rights contemplated by Stegall, 11 Vet. App. at 
271.

The rating criteria governing rating the veteran's right 
thumb disability changed during the pendency of his claim, 
effective August 26, 2002.  Compare 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 and notes (2002) with 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 and notes (2004).  The RO provided the 
veteran the complete text of the older rating criteria in a 
September 2002 statement of the case, and it provided the 
complete text of the newer rating criteria in an April 2005 
supplemental statement of the case.

Comparison of the two sets of criteria show that under 
either, the March 2002 VA examination reported limitation of 
motion in such a way that it is apparent the veteran does not 
have ankylosis, i.e., a fixture, of any joint of the right 
thumb.  This is corroborated by the specific ranges of motion 
of the joints of the thumb reported in the June 2004 
examination from which the Board will infer that there was 
not ankylosis of a joint in March 2002 that became flexible 
thereafter.  The March 2002 examiner did not report how 
closely the veteran could approximate the right thumb pad to 
the fingers of the right hand.  Color photographs taken in 
March 2002 are of record that adequately establish that the 
veteran could move his thumb and place the tip of his thumb 
close to the palm of the right hand.   .
The June 2004 examiner reported approximation of the thumb to 
the index, long, and ring fingers of 10 mm and approximation 
of the thumb to the ring finger of 5 mm.  Consequently, a 
higher rating is not warranted for limitation of motion alone 
under either the older or the newer rating criteria.

Nothing in the older or the newer rating criteria excludes 
evaluation of disability of the thumb from application of the 
rules regarding pain, weakness, fatigue, and other factors 
limiting the function of a musculoskeletal part.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  The examiners' 
comments about the extent of limitation of function due to 
pain and weakened grip as they affect the ability to hold 
even a pen are persuasive that the veteran's disability more 
nearly approximates the impairments commensurate with the 
next higher rating, 20 percent, than it does the disability 
commensurate with a 10 percent rating based on limitation of 
motion alone, and that is so under either the older or the 
newer rating criteria.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5224 (2002 & 2004).

Twenty percent is the highest rating available for limitation 
of motion or ankylosis of a thumb, unless there is ankylosis 
involving such joints and in such positions as to cause 
impairment comparable to amputation.  Diagnostic Code 5224 
(2002 & 2004).  The objective evidence does not show 
ankylosis, as noted above, and the veteran's subjective 
reports of the extent of impairment do not describe anything 
comparable to amputation of the thumb at any anatomical 
location.  An orthopedic disability cannot be rated higher 
than would be amputation of the disabled part.  38 C.F.R. 
§ 4.68 (2004).

Finally, by letter of September 2001, in processing the 
veteran's initial claim for service connection for residuals 
of a fracture of the right thumb, VA provided the veteran 
notice of his right to VA assistance and of his and VA's 
respective obligations in prosecuting his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  No further such notice was required in developing 
his appeal from the initial rating.  VAOPGCPREC 8-2003.  VA 
has discharged its duty to assist the veteran in developing 
his claim for a higher initial rating as mandated by statute.  
38 U.S.C.A. § 7105(d) (West 2002); VAOPGCPREC 8-2003.


ORDER

An initial disability rating of 20 percent for residuals of 
fracture of the right first metacarpal (right thumb) is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


